DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 17 June 2021, where:
Claims 1, 5, 8, 9 and 14 have been amended;
Claims 2-4 Cancelled;
Claims 1, 5, 6 and 8-14 pending in this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0090423 issued to Farrelly (hereafter referred to as Farrelly ‘423) in view of U.S. Patent Publication No. 2009/0174163 issued to Farrelly (hereafter referred to as Farrelly ‘163).
Regarding Claim 1, Farrelly ‘423 teaches of a single-foot (paragraph [0003] disclose supporting a single foot) skate assembly, comprising: 
a frame (20) defined by a top, a bottom and two opposing ends (see Figure 2); 
a first wheel assembly (16) rotatably attached to one said opposing end; 
a second wheel assembly (16) rotatably attached to a second said opposing end; and 

Farrelly ‘423 teaches the truck assembly (12) includes through holes for receiving threaded fasteners (38) that secure to nuts (40).  However, Farrelly ‘423 does not show the truck assembly includes threaded sockets extending upwardly from said frame (20).
Farrelly ‘163 teaches of the use of threaded socket (44; paragraph [0039] disclose fasteners 42 are threaded into sockets 44).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the screw received in a nut with a threaded socket, as taught by Farrelly ‘163, for the invention taught by Farrelly ‘423. One would be motivated to replace a threaded screw/nut with a threaded socket as an obvious mechanical substitution of replacing a threaded screw/nut with a threaded socket would be within the level of ordinary skill in the art at the time of invention.  
Regarding Claim 5
Regarding Claim 6, Farrelly ‘423 teaches a cushioning pad (paragraph [0032] disclose one of the deck layers 32, 34, 36 can be rubber which would serve as a pad between the frame 20 and the top deck 34).
Response to Arguments
Applicant’s response has amended Claim 1 to include the limitations of Claims 2, 3, 4 and 7 but has not included the limitations of Claim 8 which were identified in sections 24 and 25 of the Office Action filed on 26 February 2021 as containing allowable subject matter.
Allowable Subject Matter
Claims 10-13 and 14 allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: 
in re claim 8, where the deck includes four apertures and the deck is attachable in a first angular position where two screws pass through two of the apertures to engage both threaded sockets, and the deck is attachable to the frame in a second angular position with the screws passing through the other two apertures to engage both threaded sockets; 
in re claim 10, a method for assembling a pair of single-foot skate assemblies, by obtaining a pair of truck assemblies, where each truck assembly has a frame having a pair of opposing ends with wheels rotatably attached thereto; and a pair of upwardly-extending threaded sockets; a pair of deck elements, each said deck element is defined by four apertures formed therethrough, the four apertures cooperatively formed such that pairs of diagonal said apertures align with said threaded sockets; assembling a left-foot skate assembly by aligning one diagonal pair of deck apertures with the threaded sockets and attaching the deck element (14) thereto with the pair of threaded screws; and assembling a right-foot skate assembly by aligning the other the diagonal pair of the deck apertures with the threaded sockets and attaching the deck element with said pair of threaded screws; and 
in re claims 9 and 14, where a grind plate metallic element is located between the first and second wheel assemblies at a level such that it is non-parallel with the bottom surface defined by the wheels of said wheel assemblies; 
in combination with the other elements recited, not found in the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618